DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5, 9-10 & 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0362438 A1, from IDS).
	Regarding claim 1, Kim discloses a refractive optical screen which refracts incident light beams and adjusts a travelling direction of the light beams, the refractive optical screen comprising: a prism array in which a plurality of prisms for refracting one or more light beams toward a viewing direction of a viewer located at a front side of the refractive optical screen is arranged in a line (see Fig. 3), wherein one or more virtual images formed by the one or more refracted light beams exist in one space to form a floating hologram (Fig. 2 & para [0026]).  

Regarding claim 3, Kim discloses: in the prism array, a plurality of micro trigonal prisms is arranged in a vertical direction to the viewing direction in a line without having a gap (see Fig. 3).  
Alternatively, Claim(s) 1-3 & 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0040281 A1).
	Regarding claim 1, Liu discloses a refractive optical screen which refracts incident light beams and adjusts a travelling direction of the light beams, the refractive optical screen comprising: a prism array (Fig. 5: 120 – prismatic structure optical element) in which a plurality of prisms for refracting one or more light beams toward a viewing direction of a viewer located at a front side of the refractive optical screen is arranged in a line (see Fig. 5), wherein one or more virtual images formed by the one or more refracted light beams exist in one space to form a floating hologram (the screen is seen to be capable of forming one or more virtual images as claimed based on the input light; however, the present claim is directed solely to a refractive optical screen).  
Regarding claim 2, Liu discloses in the prism array, the plurality of prisms, which refracts first light beams incident in a first direction toward the viewing direction and refracts 
Regarding claim 3, Liu discloses: in the prism array, a plurality of micro trigonal prisms is arranged in a vertical direction to the viewing direction in a line without having a gap (see Fig. 6).  
Regarding claim 6, Liu discloses the prism array, a plurality of micro trigonal prisms having different sizes and angles in consideration of a viewing angle of a viewer is regularly arranged in a vertical direction to the viewing direction (see Fig. 6).  
Regarding claim 7, Liu discloses the prism array includes a plurality of trigonal prisms having different apex angles so as to have the same incident angle (see Fig. 6: different apex angles), and the same incident angle is set by using an angle between a segment of a line connecting a visual field of the viewer and an apex of each prism and a reference horizontal surface, an upper apex angle of each prism, and a light beam passing ratio between a first facet disposed at an upper portion of each prism and a second facet disposed in a lower end of the prism (the method of setting the same incident angle is not given patentable weight as it is not seen to produce a structural difference).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.
Regarding claim 8, Liu discloses: the prism array includes a plurality of micro trigonal prisms having a prism size according to a pitch size (see Fig. 6) calculated by using Cycles Per Degree (CPD) based on a Human Visual System (HVS) (the method of calculating the prism and pitch size is not given patentable weight as it is not seen to result in a structural difference).
Liu neither teaches nor suggests the pitch size is a value representing a human retina limit.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the prism array accordingly includes ensuring the resulting image can be readily perceived by a viewer.
.
Claims 11-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seong (KR 10-2016-0019193) (see attached English translation).
Kim and Seong disclose image displays. Therefore, they are analogous art.
	Regarding claim 11, Kim discloses a floating hologram system, comprising: a projector (Fig. 2: 210 – display unit; para [0027]: can project images) which outputs a first image; and a refractive optical screen (Fig. 2: 220 – array of prisms) which is disposed at a location facing a viewing direction of a viewer, and refracts a plurality of first light beams toward the viewing direction when the plurality of first light beams are incident (see Fig. 2) , and wherein the plurality of refracted first light beams forms a first virtual image in a hologram space (see Fig. 2).
	Kim neither teaches nor suggests a reflective screen 1 which is located in a direction diagonal to the projector 1 and reflects the first image.
	However, Seong discloses a display comprising a projector which outputs an image (Fig. 2: 90 – image outputting section); and a reflective screen 1 which is located in a direction diagonal to the projector 1 and reflects the first image (Fig. 2: 40 – mirror section). Among the benefits of this configuration includes providing flexibility in locating the projector, allowing the system to potentially be made more compact and/or achieve a desired shape.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating hologram system of Kim by providing a 
	The Kim-Seong combination is further seen to disclose the refractive optical screen refracts a plurality of first light beams toward the viewing direction when the plurality of first light beams reflected from the reflective screen 1 is incident (see Liu Fig. 2 & Seong Fig. 2).
Kim and Seong neither teach nor suggest a projector 2 which outputs a second image; a reflective screen 2 which is located in a direction diagonal to the projector 2 and reflects the second image; wherein the refractive optical screen refracts a plurality of second light beams toward the viewing direction when the plurality of second light beams reflected from the reflective screen 2 is incident, and the plurality of refracted second light beams forms a second virtual image in a hologram space.  
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of this configuration includes allowing multiple images to be displayed to a viewer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating hologram system of Kim and Seong by providing a projector 2 which outputs a second image; a reflective screen 2 which is located in a direction diagonal to the projector 2 and reflects the second image; wherein the refractive optical screen refracts a plurality of second light beams toward the viewing direction when the plurality of second light beams reflected from the reflective screen 2 is incident, and the plurality of 
Regarding claim 12, Kim and Seong disclose the refractive optical screen includes a prism array in which a plurality of prisms including a first facet that is an optical plane refracting the first light beams toward the viewing direction and a second facet that is an optical plane refracting the second light beams incident in a different direction from a direction of the first light beams toward the viewing direction is continuously arranged in a vertical direction to the viewing direction in a line (see Kim Figs. 2-3).  
Regarding claim 14, Kim and Seong disclose image points of an image reflected from each of the reflective screen 1 and the reflective screen 2 form virtual image points on an extension line having the same length with respect to a refractive surface of a prism (see Kim Fig. 2 & Seong Fig. 2 – image points can be seen to form virtual image points on an extension line) and positions and angles of the virtual image points are changed according to an installation location and angle of each of the reflective screen 1 and the reflective screen 2 (it would be understood by an ordinarily skilled artisan that changes in installation locations and angles would result in positions and angles of the virtual image points).  
Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 13 is allowable for at least the reason “in the hologram space, a floating hologram image, in which the second virtual image is a front image and the first virtual image is a rear image, is output,” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872